 REYNOLDS ELECTRICAL & ENGINEERING COMPANY, INC. 113such unit. If a majority of the employees in only one of the votinggroups votes for the Petitioner or a majority of the employees in eithervoting group votes for the Intervenor,17 the employees in each votinggroup shall constitute a separate unit, which, under the circumstances,we likewise find to be appropriate. In the event that a majority ofthe employees in either of the voting groups votes for no labor organi-zation, they shall be unrepresented.The Regional Director is in-structed to issue the appropriate certification or certifications of rep-resentatives or results dependent on the outcome of the elections.[Text of Direction of Elections omitted from publication.]17The Intervenor has indicated its desire to appear on the ballot in any unit or unitsfound appropriate.Reynolds Electrical&Engineering Company, Inc., PetitionerandTeamsters,Chauffeurs,Warehousemen&Helpers LocalUnion 631, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. gO-RM-368. September 13, 1961DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph L. Meagher, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within themeaning ofSection9(c) (1) andSection2(6) and (7) of the Act.4.The Employer performs construction work and providesvariousservices for the Atomic Energy Commission at test sites in Nevada.The Employer's medical division, a subdivision of its department ofhealth, welfare and safety, maintains, on one site, a dispensary andfive outlying first-aid stations 30 to 50 miles distant, and on a neigh-boring site, a sixth first-aid station, 150 miles distant. In addition toa resident physician, who is head of the medical division, there are inthis division 20 employees, including 2 registerednurses, apharmacist,a laboratory technician, anX-ray technician, and 15 first-aidattendants.133 NLRB No. 28.624067-62-vol. 133-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union demanded recognition for the 15 first-aid attendants.The Employer filed the instant RM petition, specifying all "first-aidattendants" as the unit.The Union contends that this unit is ap-propriate as a distinct and homogeneous departmental unit entitledto be established as a separate unit.The Union also claims that thefirst-aid attendants constitute an appropriate craft unit. It would ex-clude the laboratory technician and the X-ray, technician on theground that their work is different and more difficult and could not bedone by the attendants without additional training.Alternatively, in,case the Board finds they may not constitute a separate unit, the Unioncontends that there should be an election to permit the first-aid attend-ants to be added to a unit of drivers, including drivers of ambulancesand other vehicles, already represented by the Union.The Unionconcedes that it has organized only the first-aid attendants in themedical division.The Employer actually claims that the unit demanded by the Unionand petitioned for by the Employer is inappropriate.The Employercontends that the attendants are professional employees, and that theunit is inappropriate because it excludes the nurses, the pharmacist,and the technicians in the medical division, who it claims are also pro-fessional employees.Thus, the Employer requests a finding that theonly appropriate unit is one which includes all of the employees ofthe medical division, and that there should be an election in this unit,or the petition should be dismissed.We find no merit in the Union's unit contentions.As the trainingand duties of the first-aid attendants, more fully described below, areof a medical nature, rather than of a type ordinarily associated withjourneymen craftsmen or other manual workers, and as they constitutebut a segment of an administrative department, they do not constitutean appropriate craft or departmental unit.Nor are they eligible forinclusion in the existing unit of drivers, in view of their diverseinterests and the fact that driving is not a part of their regular duties.We turn now to the Employer's contention that a unit of all itsmedical division employees is alone appropriate.All these employeeswork in close collaboration as a team, as evidenced by the fact that thefirst-aid attendants rotate in their jobs between the first-aid stationsand the dispensary and refer sick and injured persons from the first-aid stations to the dispensary whenever necessary. In addition, alldispensary personnel, including the first-aid attendants, work closelytogether as a team in the performance of certain medical duties, underthe supervision of the resident physician. In these circumstances, wefind that the medical division employees constitute a homogeneous,clearly identifiable group with distinctive work interests, and thattheymay constitute an appropriate unit.However, as Section9(b) (1) of the Act precludes the Board from including professional REYNOLDS ELECTRICAL & ENGINEERING COMPANY, INC. 115and nonprofessionalemployeesin a single bargainingunit, withoutaccording the former an opportunity of separately expressing theirdesires respecting such inclusion, the questionremains asto whetheror not the medical division unit herein found appropriate is entirelycomposed of professional employees, as the Employer contends.'The two registered nurses, who are graduates of accreditednursingschools, assist the resident physician in connection with operations,give physical examinations, and perform other duties customarilyassociated with their calling.We find that they are professional em-ployees.'We likewise find that the pharmacist, a licensed graduateof a pharmacy school who performs the customary duties of a pharma-ceutical chemist, is a professional employee.3 The 15 first-aid attend-ants, when working at the first-aid stations, perform duties generallylimited to the treatment and application of medicants to patients withminor complaints, such as upper respiratory ailments, allergies, minorstomach difficulties, and lacerations.Complaints diagnosed as major,or as requiring surgery, are referred to the dispensary.The first-aidattendants also make recommendations as to whether patients shouldreturn to work. In emergencies, they may be called on to give bloodtransfusions, tie off blood vessels, immobilize fractures with splints,apply shock treatment, and administer prescribed drugs in accordwith written instructions from the resident doctor.When workingat the dispensary, they assist the resident doctor and the nurses inminor surgical operations and physical examinations.They are gen-erally ex-military personnel who have been trained by the ArmedForces as medical corpsmen or pharmacist mates.They have no de-grees from either medical or nursing schools or other institutions ofhigher learning, are unlicensed and unregistered, and do notprogressin the Employer's employ beyond their present classifications.Thepreferred qualifications for their jobs include the completion of a 12-week course in basic medical sciences and either 2 years of practicalexperience as hospital corpsmen without the directsupervision of amedical officer, or 3 years of practical training in a service hospital,or dispensary, as a hospital corpsman under the direct supervision ofa medical officer.However, if applicants with these preferred quali-fications are unavailable, the Employer will accept applicants whoseonly medical background consists of 3 yearsor lessof on-the-job train-ing in medical treatment at a medical facility. In these circumstances,'We find, contrary to the Employer,that the medical department personnel in thevoting groups hereinafter established are not managerial employees or supervisors.Theydo not formulate,determine,and effectuate management policiesAmerican Federationof Labor and Congress of Industrial Organizations,120 NLRB 969,at 973.Nor do theyhave any of the attributes of supervisors,as definedin the Act,with respect to theemployees in their department,or stand in any supervisory relationship to the Employer'sother employees.2Westinghouse Air Brake Company,121 NLRB 636, 638'Longs Stores,Inc, a California Corporation,129 NLRB 1495 116DECISIONSOF NATIONAL LABOR RELATIONS BOARDwe find that the first-aid attendants do not fall within the definitionof a professional employee, as set forth in Section 2(12) ofthe Act,but that they are technical rather than professional employees.'Welikewise find that the laboratory technician and the X-ray technicianwho perform laboratory work and who have been trained as hospitalcorpsmen with a minimum of 2 years of experience in their respectivefields, are technical employees.'As the medical division unit herein found appropriate thus includesboth professional and technical employees,we shall direct separateelections in the following voting groups at the Employer's medicaldivision at Mercury,Nevada, excluding all other employees,the resi-dent doctor,and all other supervisors as defined in the Act:(a)Allprofessional employees,including the pharmacist and the 2 nurses;and (b)all technical employees, includingthe 15 first-aid attendants,the laboratory technician,and the X-ray technician.The professional employeesin voting group (a)will be asked twoquestions on their ballot:1.Do you desire to be included with the technical employees ina unit composed of all employees at the Employer'smedical divisionatMercury,Nevada?2.Do you desire to be represented for the purposes of collectivebargaining by Teamsters,Chauffeurs,Warehousemen & Helpers LocalUnion 631,affiliatedwith the International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America,or by nounion?If a majority of the professional employees in voting group (a)vote "Yes" to the first question,indicating their wish to be includedin a unit with the technical employees,they will be so included.Theirvotes on the second question will then be counted together with thevotes of the technical group(b), to decidewhether the employeesdesire to be representedby theTeamsters in a unit of professional andtechnical employees of the Employer'smedical division. If, on theother hand, a majority of the professional employees in voting group(a) vote "No" to the question, they willnot be included with the tech-nical employees in voting group (b).Our unit determination respecting the medical division employees isbased in part,then, upon the results of the elections.However, wenow make the following findings :(1) If a majority of the professional employees vote for inclusionin a unit with the technical employees, and a majority of the employeesin groups(a) and(b) vote for representation,we find that the follow-ing employees will constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act.Difco Laboratories,Inc.,129 NLRB 887.5Difco Laboratories,Inc., supra. SHREVEPORTGARMENT MANUFACTURERS117All professional and technical employees of the Employer's medicaldivision at Mercury, Nevada, excluding all other employees, the resi-dent doctor, and all other supervisors as defined in the Act.(2) If a majority of the professional employees do not vote forinclusion in a unit with the technical employees, we find that the fol-lowing will constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.All technical employees of the Employer's medical division at Mer-cury, Nevada, excluding all other employees and all supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS LEEDOM andBROWNtook no part in the consideration ofthe above Decision and Direction of Elections.Shreveport Garment ManufacturersandAmalgamated Cloth-ingWorkers of America,AFL-CIO.CaseNo. 15-CA-1853.September 14, 1961DECISION AND ORDEROn April 14, 1960, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint herein be dis-missed, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby (affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board dismissed the complaint.]1In concurring in the result in this case,Chairman McCulloch relies particularly onthe Trial Examiner's determination(footnote 2, Intermediate Report)that the complaintwas not amended to raise the issueof theRespondent's good faith and this issue was notlitigated at the hearing.133 NLRB No. 18.